Citation Nr: 0938193	
Decision Date: 10/07/09    Archive Date: 10/14/09

DOCKET NO.  05-40 063	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut

THE ISSUES

1.  Entitlement to service connection for residuals of a 
right eye injury.

2.  Entitlement to service connection for residuals of a left 
knee injury.

3.  Entitlement to higher initial ratings for posttraumatic 
stress disorder (PTSD), evaluated as 50-percent disabling 
from November 22, 2004 to October 15, 2008, and as 70-percent 
disabling since October 16, 2008.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the military from July 
1967 to July 1971.

This appeal to the Board of Veterans' Appeals (Board) is from 
a June 2005 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Hartford, Connecticut, 
which granted the Veteran's claim for service connection for 
PTSD and assigned an initial 30 percent rating retroactively 
effective from November 22, 2004, the date of receipt of his 
claim.  However, the RO denied his claims for service 
connection for residuals of injuries to his right eye and 
left knee.  He appealed for a higher initial rating for his 
PTSD and to establish service connection for the residual 
right eye and left knee disorders.  See Fenderson v. West, 12 
Vet. App. 119, 125-26 (1999) (when a Veteran appeals his 
initial rating, VA must consider whether he is entitled to a 
"staged" rating to compensate him for times since the 
effective date of his award when his disability may have been 
more severe than at others).  

In a November 2005 decision during the pendency of the 
appeal, a local decision review officer (DRO) at the RO 
granted a higher rating for the PTSD - increasing the rating 
from 30 to 50 percent with the same retroactive effective 
date.  The Veteran continued to appeal, requesting an even 
higher rating.  AB v. Brown, 6 Vet. App. 35, 38-39 (1993) (a 
Veteran is presumed to be seeking the highest possible rating 
unless he expressly indicates otherwise).  

As support for his claims, the Veteran and his wife testified 
at a videoconference hearing in August 2006 before the 
undersigned Veterans Law Judge of the Board.  

In June 2007, the Board remanded the claims to the RO via the 
Appeals Management Center (AMC) for additional development 
and consideration.  The AMC subsequently, in an April 2009 
decision, assigned an even higher rating of 70 percent for 
the Veteran's PTSD, retroactively effective from 
October 16, 2008, the date of a VA examination.  He continued 
to appeal.  AB.

In May 2009 the AMC issued a supplemental statement of the 
case (SSOC) denying a rating higher than 70 percent for the 
PTSD and continuing to deny the remaining claims for service 
connection for residuals of right eye and left knee injuries.  
So these claims are again before the Board.

A remand by the Board confers on the claimant, as a matter of 
law, the right to compliance with the remand orders.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998).  Only substantial, not 
exact, compliance is required however.  Dyment v. West, 
13 Vet. App. 141, 146-47 (1999).  Nevertheless, failure of 
the Board to ensure substantial compliance with remand 
instructions constitutes error and warrants the vacating of a 
subsequent Board decision.  Id.  Although, regrettably, it 
will result in additional delay in adjudicating this appeal, 
a remand is required to ensure compliance with the Board's 
prior June 2007 remand directives insofar as providing a more 
adequate and thorough VA examination and opinion for the 
Veteran's right eye and left knee claims.  The remand will 
again be via the AMC.

The Board, however, is going ahead and deciding the claim for 
higher initial ratings for the service-connected PTSD.  


FINDINGS OF FACT

1.  From November 22, 2004 to October 15, 2008, the Veteran's 
PTSD did not cause occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood.

2.  Since October 16, 2008, however, his PTSD has caused 
total occupational and social impairment.




CONCLUSIONS OF LAW

1.  From November 22, 2004 to October 15, 2008, the criteria 
were not met for an initial rating higher than 50 percent for 
the PTSD.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.321, 4.1-4.14, 4.126, 4.130, Diagnostic Code 
9411 (2009).

2.  But since October 16, 2008, the criteria have been met 
for a higher 100 percent rating for the PTSD.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 
4.1-4.14, 4.126, 4.130, Diagnostic Code 9411 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
obtain and assist the claimant in obtaining; and (3) that the 
claimant is expected to provide.  See 38 C.F.R. 
§ 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-
74 (2002).  



In addition, the VCAA notice requirements apply to all five 
elements of a 
service-connection claim:  (1) Veteran status; (2) existence 
of a disability; (3) a connection between the Veteran's 
service and the disability; (4) degree of disability; and 
(5) effective date of the disability.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (2007).  Further, this notice must 
include information that a downstream disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is granted.  Id., at 486.  

Ideally, VCAA notice should be provided prior to an initial 
unfavorable decision on a claim by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, 
however, for whatever reason it was not, or the notice 
provided was inadequate, this timing error can be effectively 
"cured" by providing any necessary VCAA notice and then 
going back and readjudicating the claim - such as in a 
statement of the case (SOC) or supplemental SOC (SSOC), such 
that the intended purpose of the notice is not frustrated and 
the Veteran is given an opportunity to participate 
effectively in the adjudication of the claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).

In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the U.S. 
Supreme Court, the highest Court of the land, makes clear 
that a reviewing court, in considering the rule of 
prejudicial error, is precluded from applying a mandatory 
presumption of prejudice rather than assessing whether, based 
on the facts of each case, the error was outcome 
determinative.  In so holding, the Supreme Court rejected the 
lower Federal Circuit's framework (see Sanders v. Nicholson, 
487 F. 3d 881, 889 (Fed. Cir. 2007)) that all VA notice 
errors are presumptively prejudicial in part because it was 
"complex, rigid, and mandatory."  Id. at 1704.  The Supreme 
Court rejected the Federal Circuit's analysis because it 
imposed an unreasonable evidentiary burden on VA to rebut the 
presumption and because it required VA to demonstrate why the 
error was harmless, rather than requiring the appellant to 
show that the error was harmful.  Id. at 1705-06.  The 
Supreme Court stated that it had "warned against courts' 
determining whether an error is harmless through the use of 
mandatory presumptions and rigid rules rather than case-
specific application of judgment, based upon examination of 
the record."  Id., at 1704-05.  Thus, it is clear from the 
Supreme Court's analysis that, while the Veterans Court could 
conclude generally that a specific type of error is more 
likely to prejudice an appellant, the error must nonetheless 
be examined in the context of the facts of the particular 
case.  Id.

The Veterans Court initially held in Vazquez-Flores v. Peake, 
22 Vet. App. 37, 48 (2008) that prejudicial deficiencies in 
the timing or content of a VCAA notice can be cured by 
showing the essential fairness of the adjudication will not 
be affected because:  (1) the defect was cured by actual 
knowledge on the part of the claimant ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrates an awareness of 
what was necessary to substantiate his or her claim.") 
(citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law.  Sanders, 487 F. 3d 
at 889.  Additionally, consideration also should be given to 
"whether the post-adjudicatory notice and opportunity to 
develop the case that is provided during the extensive 
administrative appellate proceedings leading to the final 
Board decision and final Agency adjudication of the claim ... 
served to render any pre-adjudicatory section 5103(a) notice 
error non-prejudicial."  Vazquez-Flores, 22 Vet. App. at 
46.  See also Overton v. Nicholson, 20 Vet. App. 427, 435 
(2006) (finding the Board had erred by relying on various 
post-decisional documents for concluding adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, the 
Veterans Court nonetheless determined the evidence 
established the Veteran was afforded a meaningful opportunity 
to participate effectively in the adjudication of his claims, 
and therefore found the error harmless).

The Veterans Court further stated in Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008), that "[a]ctual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrate an awareness of 
what was necessary to substantiate his or her claim."  
Indeed, the Veterans Court held that for an increased-
compensation claim, 38 U.S.C. § 5103(a) requires, at a 
minimum, that VA notify the claimant that, to substantiate a 
claim, the medical or lay evidence must show a worsening or 
increase in severity of the disability, and the effect that 
such worsening or increase has on the claimant's employment 
and daily life.  

On appeal, however, in Vazquez-Flores v. Shinseki, 2009 WL 
2835434 (Fed.Cir.), the Federal Circuit vacated and remanded 
important respects of the Veterans Court's holding in 
Vazquez-Flores, as well as a related case, Schultz v. Peake, 
No. 03-1235, 2008 WL 2129773, at 5 (Vet. App. Mar. 7, 2008).  
Significantly, the Federal Circuit concluded that "the notice 
described in 38 U.S.C. § 5103(a) need not be Veteran 
specific."  Similarly, "while a Veteran's 'daily life' 
evidence might in some cases lead to evidence of impairment 
in earning capacity, the statutory scheme does not require 
such evidence for proper claim adjudication."  Thus, the 
Federal Circuit held, "insofar as the notice described by the 
Veterans Court in Vazquez-Flores requires the VA to notify a 
Veteran of alternative diagnostic codes or potential "daily 
life" evidence, we vacate the judgments."  Vazquez, 2009 WL 
2835434, at 10.

But the Veterans Court's other holdings in Vazquez-Flores 
appear to be intact, that is, regarding the above discussion 
of prejudicial deficiencies in timing or content.

In this case, letters satisfying the notice requirements of 
38 C.F.R. § 3.159(b)(1) were sent to the Veteran in November 
2004 and July 2007.  These letters informed him of the 
evidence required to substantiate his claim and of his and 
VA's respective responsibilities in obtaining supporting 
evidence.  In cases, as here, where service connection has 
been granted and an initial disability rating and effective 
date have been assigned, the typical service-connection claim 
has been more than substantiated - it has been proven, 
thereby rendering section 5103(a) notice no longer required 
because the purpose that the notice is intended to serve has 
been fulfilled.  Dingess v. Nicholson, 19 Vet. App. 473, 491, 
500 (2006).  Thus, as the Veteran's claim for a higher rating 
for his PTSD was appealed directly from the initial rating 
assigned following the granting of service connection, no 
further § 5103(a) notice is required.  See Goodwin v. Peake, 
22 Vet. App. 128 (2008); see also Dunlap v. Nicholson, 21 
Vet. App. 112 (2007); Dingess supra.  Nevertheless, he has in 
fact received additional notice relevant to his increased 
initial rating claim in March 2006 and July 2007 letters, 
provided prior to the RO's most recent readjudication of his 
claim in the May 2009 SSOC.  In these letters, he was also 
provided information concerning the laws and regulations 
governing the assignment of effective dates.  Dingess, supra.

VA also fulfilled its duty to assist the Veteran by obtaining 
all relevant evidence in support of his claim that is 
obtainable, and therefore appellate review may proceed 
without prejudicing him.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159; see also Bernard v. Brown, 4 Vet. App. 384 
(1993).  The RO and AMC obtained his service treatment 
records (STRs), VA treatment records, and arranged for 
VA compensation examinations to assess the severity of his 
PTSD in May 2005 and October 2008.  The record is inadequate 
and the need for a more contemporaneous examination occurs 
only when the evidence indicates the current rating may be 
incorrect.  38 C.F.R. § 3.327(a) (2009).  Here, the most 
recent VA compensation examination of the Veteran's PTSD was 
in October 2008, so relatively recently.  Consequently, 
another examination to evaluate the severity of this 
condition is not warranted because there is sufficient 
evidence, already of record, to fairly decide this claim 
insofar as assessing the severity of the condition.  This is 
especially true since the Board is partially granting this 
claim, assigning the highest possible rating of 100 percent 
retroactively effective from the date of that examination.  
See Caffrey v. Brown, 6 Vet. App. 377 (1994); Olsen v. 
Principi, 3 Vet. App. 480, 482 (1992); Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992); and Allday v. Brown, 
7 Vet. App. 517, 526 (1995).  Therefore, the Board finds that 
VA has complied with the duty-to-assist requirements.  
38 U.S.C.A. § 5103A.

II.  Analysis-Higher Initial Ratings for the Service-
Connected PTSD

The Veteran asserts that his PTSD is totally disabling and 
has been since filing his claim in November 2004, so 
deserving of a 100 percent rating.  His PTSD is rated under 
Diagnostic Code 9411.

Since, as already alluded to, the Veteran's claim arose from 
his disagreement with the initial rating assigned following 
the grant of service connection, some discussion of the 
Fenderson case is warranted.  Fenderson v. West, 
12 Vet. App. 119, 125-126 (1999).

In Fenderson, the Court noted the distinction between a new 
claim for an increased evaluation of a service-connected 
disability and a case, as here, in which the Veteran 
expresses dissatisfaction with the assignment of an initial 
disability evaluation where the disability in question has 
just been service connected.  In the former situation, the 
Court held in Francisco v. Brown, 7 Vet. App. 55, 58 (1994), 
that the current level of disability is the primary concern.  
In the latter Fenderson scenario, however, where, as here, 
the Veteran has expressed dissatisfaction with the assignment 
of an initial rating, VA must assess the level of disability 
from the date of initial application for service connection 
and determine whether the level of disability warrants the 
assignment of different disability ratings at different times 
over the life of the claim, a practice known as "staged 
rating."  Fenderson, 12 Vet. App. 125-126.  The Court, 
incidentally, has since extended this practice of considering 
whether the rating should be "staged" to even the 
traditional increased rating claims.  See Hart v. Mansfield, 
21 Vet. App. 505 (2007).  So in all situations this is now a 
valid consideration.

The RO already assigned what amounts to is a "staged" 
rating since the Veteran's PTSD was initially evaluated as 
30-percent disabling from November 22, 2004, then increased 
to 50 percent also retroactively effective from that date.  
The AMC recently again increased the rating - this time to 
70 percent, but only retroactively effective from October 16, 
2008, the date of a VA examination.  The determinative issue, 
therefore, is whether to further stage this rating.

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities (Rating 
Schedule), which is based on the average impairment of 
earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2009).  
The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life including employment.  38 C.F.R. § 4.10.



If there is a question as to which evaluation to apply to the 
Veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises 
as to the degree of disability, such doubt will be resolved 
in the Veteran's favor.  38 C.F.R. § 4.3.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and, above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, irrespective of whether 
the Veteran raised them, as well as the entire history of his 
disability in reaching its decision.  Schafrath v. Derwinski, 
1 Vet. App. 589, 595 (1991).

Mental disorders are evaluated under a general rating 
formula, 38 C.F.R. § 4.130.  The fourth edition of the 
American Psychiatric Association's Diagnostic and Statistical 
Manual for Mental Disorders (DSM-IV) provides guidance for 
the nomenclature employed in 38 C.F.R. § 4.130.  

When evaluating a mental disorder, the evaluation must be 
based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination.  38 C.F.R. § 4.126(a).  Further, 
when evaluating the level of disability from a mental 
disorder, the extent of social impairment is considered, but 
the rating cannot be assigned solely on the basis of social 
impairment.  38 C.F.R. § 4.126(b).



As provided by the VA Schedule for Rating Disabilities, a 30 
percent disability rating is appropriate when there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as:  depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  38 C.F.R. 
§ 4.130.  

The next higher rating of 50 percent requires occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.  

An even higher 70 percent rating requires occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as:  suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work like 
setting); and inability to establish and maintain effective 
relationships.  Id.



The maximum 100 percent rating requires total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; and memory loss for names of close relatives, 
own occupation, or own name.  Id.  

The use of the phrase "such symptoms as," followed by a 
list of examples, provides guidance as to the severity of 
symptomatology contemplated for each rating.  In particular, 
use of such terminology permits consideration of items listed 
as well as other symptoms and contemplates the effect of 
those symptoms on the claimant's social and work situation.  
See Mauerhan v. Principi, 16 Vet. App. 436 (2002); see also 
38 C.F.R. § 4.130.

In determining whether the Veteran meets the criteria for an 
increased rating, the Board must consider whether he has 
deficiencies in most of the following areas:  work, school, 
family relations, judgment, thinking, and mood.  
Bowling v. Principi, 15 Vet. App. 1, 11 (2001).  

In evaluating the evidence, the Board has also considered 
various Global Assessment of Functioning (GAF) scores 
explained in the DSM-IV, which clinicians have assigned.  A 
GAF score is a scaled rating reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  Richard v. Brown, 9 
Vet. App. 266, 267 (1996) (citing DSM-IV at 32).  An 
examiner's classification of the level of psychiatric 
impairment at the moment of examination, by words or by a GAF 
score, is to be considered, but it is not determinative of 
the percentage VA disability rating to be assigned; the 
percentage evaluation is to be based on all the evidence that 
bears on occupational and social impairment.  See generally 
38 C.F.R. § 4.126; VAOPGCPREC 10-95 (March 31, 1995).



A GAF score of 41-50 indicates "[s]erious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) OR any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job)."  DSM-IV at 46-47.  See 38 C.F.R. § 4.130.

A score of 51-60 indicates "[m]oderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
OR moderate difficulty in social, occupational, or school 
functioning, (e.g., few friends, conflicts with peers or 
co-workers)."  DSM-IV at 46-47.  

A score of 61-70 indicates "[s]ome mild symptoms (e.g., 
depressed mood and mild insomnia) OR some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, has some meaningful interpersonal 
relationships."  DSM-IV at 46-47.  

A.  Higher Initial Rating than 50 percent from November 22, 
2004 to October 15, 2008

The evidence of record does not support assigning a rating 
higher than 50 percent for this initial period.  38 C.F.R. § 
4.7.  In making this determination, the Board has reviewed 
the Veteran's personal statements, hearing testimony, VA 
treatment records, and the report of the VA psychiatric 
compensation examination afforded him.  

The most pertinent medical findings assessing the severity of 
the Veteran's PTSD during this initial period are those from 
his October 2004 VA psychiatric treatment and evaluation and 
May 2005 VA compensation examination.  

A review of the objective findings in the medical records for 
this initial period, including the May 2005 VA examination 
and VA treatment records, does not indicate the Veteran meets 
the requirements for the higher 70 percent rating.  
From November 22, 2004 to October 15, 2008, he simply did not 
have occupational and social impairment with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood.  See 38 C.F.R. § 4.130.  

On objective examination, an October 2004 VA treatment 
psychiatric evaluation observed the Veteran as alert; well-
oriented; well-groomed; speech normal in rate and tone; 
cordial affect; cooperative but slightly anxious and 
frightened; depressed mood with significant sleep 
disturbance; decreased appetite; diminished energy; frequent 
nightmares; occasional flashbacks; frequent daytime intrusive 
thoughts; exaggerated startle reflex; no delusions or 
hallucinations; grossly intact cognitive functions; good 
concentration, insight, judgment, and reality testing; 
occasional passive suicidal ideation, but no active suicidal 
ideation or intent.  He subjectively complained of memory 
difficulties.

The May 2005 VA examination diagnosed the Veteran with PTSD 
and depressive disorder, not otherwise specified.  The 
examiner objectively assessed the Veteran with slightly 
dysphoric affect, but with congruent range and mood, 
including some self-effacing/anxious humor; depressed mood; 
local thought process, with no evidence of thought disorder; 
reports suicidal thoughts but without any recent intent or 
plan; good insight and judgment.  The Veteran subjectively 
reported significant increase in difficulties with memory and 
concentration, stating it interfered with his ability to 
function socially and vocationally.  The May 2005 VA examiner 
concluded "[t]here has been an aggravation of his condition 
over the last several years in the context of life stresses 
and losses."  The examiner added "[h]is symptoms have 
caused some impairment in both social and vocational 
function, as the Veteran is currently grossly under-employed, 
given his level of education and experience."

The Veteran reported to the May 2005 VA examiner that he 
remained married to his wife for the past four years, but 
otherwise had no friends and was socially isolated.  
Regarding his employment, at that time, he had been employed 
for the prior 14 months for a temporary agency doing 
maintenance 32 hours per week, despite having a Masters 
degree in theology and ministry.  And he also worked as a 
pastor, delivering televised sermons three times a week.



The May 2005 VA examiner opined the Veteran had "some 
impairment in both social and vocational function," giving 
cause for the current 50 percent rating.  On the other hand, 
although he was underemployed at the time - as opposed to 
unemployed or unemployable, the medical and other records for 
this initial period simply fail to show any evidence or 
opinion that he had deficiencies in most areas of his life 
(such as work, school, family relations, judgment, thinking, 
or mood), which could warrant an even higher rating.  
38 C.F.R. § 4.130.  Moreover, he also failed to show most of 
the symptoms indicative of a higher initial 70 percent 
rating, including no active suicidal ideation; no obsessional 
rituals that interfered with his routine activities; no 
speech that was intermittently illogical, obscure, or 
irrelevant; no near-continuous panic or depression affecting 
his ability to function independently, appropriately and 
effectively; no impaired impulse control (such as unprovoked 
irritability with periods of violence); no spatial 
disorientation; and no neglect of personal appearance and 
hygiene.  Id.

The October 2004 VA treating psychiatrist and the May 2005 VA 
examiner both assigned GAF scores of 55, indicating according 
to DSM-IV only moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
impairment of social, occupational, or school functioning, 
(e.g., few friends, conflicts with peers or co-workers).  
DSM-IV at 46-47.  These findings and GAF score are consistent 
with the currently assigned 50 percent disability rating.  
DSM-IV at 46-47.  See 38 C.F.R. § 4.130.  

Overall, during this initial period the Veteran did not 
exhibit the type, frequency and severity of symptoms required 
for a higher rating.  See Mauerhan v. Principi, 16 Vet. App. 
436 (2002) (finding that the factors listed in the rating 
formula are examples of conditions that warrant a particular 
rating and are used to help differentiate between the 
different evaluation levels).  Consequently, his psychiatric 
symptoms and resulting level of occupational and social 
impairment are more than adequately contemplated by the 50 
percent rating already assigned for this initial period.  
38 C.F.R. § 4.1.  Absent evidence of more severe symptoms 
indicating a greater extent of psychiatric dysfunction, the 
Board finds the evidence is against an initial disability 
rating greater than 50 percent for his PTSD.  38 C.F.R. 
§ 4.3.  

B.  Rating Higher than 70 percent Since October 16, 2008

The Board's review of the evidence of record reveals the 
Veteran has severe and worsening PTSD symptoms during this 
more recent period, and that these symptoms severely impact 
all areas of his life, including his employability.  
This period begins on October 16, 2008, the date of a VA 
compensation examination providing the first indication that 
his PTSD now causes total occupational and social impairment.  

The October 2008 VA compensation examination observed the 
Veteran is depressed; episodic suicidal thoughts but no 
intent or plan; logical and goal-directed thought processes; 
no perceptual disturbances; good insight and judgment.  
However, the Veteran also had frequent intrusive thoughts and 
flashbacks; his level of avoidance is quite severe; highly 
detached socially and a restricted range of affect; his level 
of hypervigilance limits his ability to engage with members 
of his church; chronic sleep disturbance; exaggerated startle 
response and severe irritability; and had recent homicidal 
ideations concerning his supervisor, though none currently.  
Also, the Veteran reported continuing difficulties with 
memory and concentration which affects his work as well.  The 
Veteran reportedly worked as the head of a shipping 
department for an electrical company for the past 3 years, 
but contends that his symptomatology have made work much more 
difficult for him.  He also reportedly currently serves as 
the pastor of a small congregation, although he allegedly 
spends little time with his parishioners due to his level of 
social withdrawal and experiences of heightened anxiety and 
distress in groups.  

The October 2008 VA examiner diagnosed the Veteran with 
severe, chronic PTSD.  He is married, but otherwise extremely 
socially isolated, with no friends.  Upon review of the 
Veteran's recent VA outpatient psychiatric treatment records, 
the examiner remarked that they document significant symptoms 
of PTSD from all clusters of the disorder, including 
increased social withdrawal which negatively impacts his work 
as a pastor, increased flashbacks and nightmares, memory 
problems, social anxiety and isolative behavior, and recent 
conflicts with his supervisor at work with an exacerbation of 
PTSD symptoms related to those confrontations.  And the VA 
examiner independently assessed the Veteran with rather 
credibly, severe symptoms of combat-related PTSD from all 
symptoms clusters of the disorder.  Significantly, the VA 
examiner noted that the severity of the PTSD symptoms and the 
impairment of both work and social domains was actually 
greater than the prior VA examination.  The examiner 
concluded that his ability to remain engaged in regular 
employment activities, considering his current symptoms, is 
in jeopardy. 

The October 2008 VA examiner assigned the Veteran a GAF score 
of 47, indicative of serious symptoms or serious impairment 
in social, occupational, or school functioning (e.g., unable 
to keep a job).  DSM-IV at 46-47 (italics added for 
emphasis).  This low GAF score is highly probative evidence 
supporting a higher rating based upon unemployability due to 
serious symptomatology.  

A February 2009 VA mental health note recorded that the 
Veteran reported more isolation, marital issues, and that he 
fears he will soon lose his job due to anger.

A March 2009 statement from his VA treating psychologist 
stated that the Veteran's "PTSD is worsening, becoming more 
severe, and increasingly disabling-especially with the 
stress of his current work environment."  The Veteran has 
had conflicts with his supervisor, but apparently continues 
to work for financial reasons.  He is also observed as 
increasingly withdrawn in other settings as well, both 
socially and in his part-time work as a preacher.  Indeed, he 
has difficulty engaging with congregations in social 
settings, and the situation is worse in crowded situations 
(i.e., after service and talking to parishioners).

Further concerning this, on the one hand, the Court has held 
that the sole fact that a claimant is unemployed or has 
difficulty obtaining employment is not enough.  A high 
rating, in and of itself, is recognition that the impairment 
attributable to his service-connected disability makes it 
difficult to obtain and keep employment.  See Van Hoose v. 
Brown, 4 Vet. App. 361 (1993).

The question, instead, is whether the Veteran is capable of 
performing the physical and mental acts required by 
employment, not whether he can find employment.  Id.

Also, according to 38 C.F.R. § 4.1, generally, the degrees of 
disability specified in the Rating Schedule are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.

In a pertinent precedent decision, VA's General Counsel 
concluded that the controlling VA regulations generally 
provide that Veterans who, in light of their individual 
circumstances, but without regard to age, are unable to 
secure and follow a substantially gainful occupation as the 
result of service-connected disability shall be rated totally 
disabled, without regard to whether an average person would 
be rendered unemployable by the circumstances.  Thus, the 
criteria include a subjective versus objective standard.  It 
was also determined that "unemployability" is synonymous with 
inability to secure and follow a substantially gainful 
occupation.  VAOPGCREC 75-91 (Dec. 27, 1991).

Moreover, in Moore v. Derwinski, 1 Vet. App. 356, 359 (1991), 
the Court also discussed the meaning of "substantially 
gainful employment."  And in this context, the Court noted 
the following standard announced by the United States Federal 
Court of Appeals in Timmerman v. Weinberger, 510 F.2d 439, 
442 (8th Cir. 1975):

It is clear that the claimant need not be a total 
'basket case' before the courts find that there is 
an inability to engage in substantial gainful 
activity.  The question must be looked at in a 
practical manner, and mere theoretical ability to 
engage in substantial gainful employment is not a 
sufficient basis to deny benefits.  The test is 
whether a particular job is realistically within 
the physical and mental capabilities of the 
claimant.

So, from a subjective standpoint, the Veteran is especially 
ill-suited and incapable of engaging in any employment as a 
pastor due to his social withdrawal, and even as the head of 
a shipping department due to the severity of his work 
impairment.  And from an objective standpoint, his general 
unemployability is also shown by the medical record by social 
and work impairments due to his severe PTSD symptoms.  


Indeed, the October 2008 VA examiner and the March 2009 VA 
treating psychiatrist both indicated his PTSD is jeopardizing 
his ability to remain engaged in regular employment 
activities.  

If, as here, the Board concedes the Veteran is incapable of 
obtaining and maintaining substantially gainful employment on 
account of the severity of his service-connected PTSD, this 
is reason enough, alone, to assign a 100 percent schedular 
rating for this condition.  See Johnson v. Brown, 7 Vet. App. 
95 (1994) (holding that only one disjunctive "or" requirement 
must be met in order for an increased rating to be assigned).  
Compare Melson v. Derwinski, 1 Vet. App. 334 (1991) (use of 
the conjunctive "and" in a statutory provision meant that all 
of the conditions listed in the provision must be met).

So in this circumstance, where it is determined he is 
unemployable because of the PTSD, the Veteran would be 
entitled to this maximum 100 percent rating although not all 
of the enumerated symptoms recited for this higher rating are 
shown.  See again Mauerhan v. Principi, 16 Vet. App. 436 
(2002) (finding that the factors listed in the rating formula 
are mere examples of conditions that warrant a particular 
rating and are used to help differentiate between the 
different evaluation levels).  

Accordingly, the Board finds that the relevant medical and 
other evidence shows the Veteran's PTSD now causes total 
occupational and social impairment due to such symptoms that 
are analogous to that type and degree of symptomatology 
contemplated by a 100 percent disability rating.  See 
Mauerhan, supra.  The Board is therefore granting this higher 
100 percent rating retroactively effective from October 16, 
2008, because he has met the requirements for this higher 
rating ever since that date.  

There is no basis to further "stage" this rating.  
Fenderson, 12 Vet. App at 125-26.  
As the preponderance of the evidence is against the Veteran's 
claim for an initial disability rating higher than 50 percent 
for his service-connected PTSD from November 22, 2004 to 
October 15, 2008, the "benefit-of-the-doubt" rule is not 
applicable, and the Board must deny the claim.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; Gilbert v. Derwinski, 
1 Vet. App. 49 (1991).

Extra-Schedular Consideration

There is no evidence of exceptional or unusual circumstances 
to warrant referring this case for extra-schedular 
consideration.  38 C.F.R. § 3.321(b)(1) (2009).  See also 
Thun v. Peake, 22 Vet. App. 111 (2008).  The Board finds no 
evidence that the Veteran's disability has markedly 
interfered with his ability to work, meaning above and beyond 
that contemplated by his staged schedular ratings of 50, and 
now 100 percent, respectively, the latter of which 
specifically contemplates that he has total occupational 
impairment (i.e., is unemployable) on account of the severity 
of his PTSD.  See 38 C.F.R. § 4.1, indicating that, 
generally, the degrees of disability specified in the Rating 
Schedule are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  Furthermore, there is no evidence of any 
other exceptional or unusual circumstances, such as frequent 
hospitalizations, suggesting he is not adequately compensated 
for this disability by the regular rating schedule.  His 
evaluation and treatment has been primarily - if not 
exclusively, on an outpatient basis, not as an inpatient.  
See Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995); and VAOPGCPREC 6-96 (August 16, 
1996).


ORDER

From November 22, 2004 to October 15, 2008, the claim for an 
initial rating higher than 50 percent for the PTSD is denied.

But as of October 16, 2008, a higher 100 percent rating is 
granted for the PTSD, subject to the statutes and regulations 
governing the payment of VA compensation.




REMAND

The Board previously remanded the right eye and left knee 
claims in June 2007, but since the AMC failed to 
substantially comply with the directive pertaining to a VA 
examination and opinion, these claims must be remanded again.  
See Stegall, 11 Vet. App. 268.

The Veteran testified at his personal hearing that while in 
Vietnam in 1968 or 1969, he experienced a rocket explosion, 
which bent his knee backwards and hit his eye with shrapnel.  
He added that he wore an eye patch for a couple weeks 
afterwards.  

Service connection is granted if it is shown the Veteran has 
disability resulting from an injury sustained or a disease 
contracted in the line of duty, or for aggravation during 
service of a pre-existing condition beyond its natural 
progression.  38 U.S.C.A. §§ 1110, 1153 (West 2002); 38 
C.F.R. §§ 3.303, 3.306 (2009).  To establish service 
connection, there must be:  (1) a medical diagnosis of a 
current disability; (2) medical or, in certain cases, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between an in-
service injury or disease and the current disability.  
Hickson v. West, 12 Vet. App. 247, 252 (1999), citing Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 78 F.3d 604 
(Fed. Cir. 1996).  

Certain chronic diseases such as degenerative joint disease 
(DJD, i.e., arthritis) will be presumed to have been incurred 
in service if manifested to a compensable degree of at least 
10 percent within one year after service.  This presumption, 
however, is rebuttable by probative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  



Although there is some dispute in the record as to whether 
the Veteran in fact received the Purple Heart Medal for 
injuries sustained in combat, this issue is inconsequential 
since it already has been established that he is a "combat" 
Veteran nonetheless.  In this regard, all versions of his DD 
Form 214 - those in dispute and those undisputed, as well as 
his other service personnel records (SPRs) confirm he 
received the Combat Action Ribbon (CAR), which is conclusive, 
prima fascia evidence he engaged in combat against enemy 
forces.  See VAOPGCPREC 12-99 (October 18, 1999).  And there 
also is no disputing he received a Navy Achievement Medal 
with a Combat "V" for Valor.  Indeed, the RO already 
conceded he is a combat Veteran in its June 2005 rating 
decision granting service connection for PTSD.  

Concerning this, if an injury or disease is alleged to have 
been incurred or aggravated in combat, such incurrence or 
aggravation may be shown by satisfactory lay evidence, 
consistent with the circumstances, conditions, or hardships 
of combat, even if there is no official record of the 
incident. 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  
"Satisfactory evidence" is credible evidence.  
Collette v. Brown, 82 F.3d 389, 392 (1996).  Such credible, 
consistent evidence may be rebutted only by clear and 
convincing evidence to the contrary.  38 U.S.C.A. § 1154(b); 
38 C.F.R. § 3.304(d).  These provisions do not establish a 
presumption of service connection, but ease or lessen the 
combat Veteran's burden of proof for demonstrating the 
occurrence of some in-service incident to which the current 
disability may relate.  Clyburn v. West, 12 Vet. App. 296, 
303 (1999); Wade v. West, 11 Vet. App. 302, 304-305 (1998); 
Caluza v. Brown, 7 Vet. App. 498, 507 (1995).  Specifically, 
this statute and implementing regulation ease the evidentiary 
burden of a combat Veteran by permitting the use, under 
certain circumstances, of lay evidence.  If the Veteran was 
engaged in combat with the enemy, VA shall accept as 
sufficient proof of service connection satisfactory lay or 
other evidence of service incurrence, if the lay or other 
evidence is consistent with the circumstances, conditions, or 
hardships of such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(d).  To establish service connection, however, there 
must be medical evidence of a nexus between the current 
disability and the combat injury.  See Dalton v. Nicholson, 
21 Vet. App. 23, 36-37 (2007); Libertine v. Brown, 9 Vet. 
App. 521, 523-24 (1996).  That is, 38 U.S.C.A. § 1154(b) 
provides a factual basis upon which a determination can be 
made that a particular injury was incurred in service, but 
does not provide a basis to link etiologically the injury in 
service to the current disability.  Cohen v. Brown, 10 Vet. 
App. 128, 138 (1997) (citing Libertine v. Brown, 9 Vet. App. 
521, 524 (1996); Caluza, supra).  Service connection by way 
of the combat presumption may also be rebutted by clear and 
convincing evidence to the contrary.  38 U.S.C.A. § 1154(b).

As such, there still must be medical evidence linking any 
current disability involving the Veteran' right eye and left 
knee to that purported trauma in service.  See Collette v. 
Brown, 82 F.3d 389 (Fed. Cir. 1996); Arms v. West, 12 Vet. 
App. 188 (1999).  A medical opinion is needed to assist in 
making this determination.  38 U.S.C.A. § 5103A(d).

Significantly, the Board remanded for a nexus opinion in June 
2007.  Unfortunately, it appears that an appropriate 
etiological opinion has still not been obtained to determine 
whether the Veteran's right eye and left knee disorders are 
indeed attributable to his military service or, instead, the 
result of other unrelated factors.  And this medical nexus 
opinion is needed prior to readjudicating these respective 
claims.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 
see also 38 U.S.C.A. § 5103A(d)(2) (2002); 38 C.F.R. § 
3.159(c)(4)(i) (2009); Charles v. Principi, 16 Vet. App. 370, 
374-75 (2002).  

The Board in its previous remand conceded that the Veteran 
engaged in combat, and by implication, the Veteran is 
presumed to have sustained injuries to his right eye and left 
knee during the rocket attack mentioned since consistent with 
the circumstances, conditions and hardships of his service in 
that environment.  But it does not appear that VA 
compensation examination reports have considered this combat 
presumption in offering opinions regarding the etiology of 
these disorders.  The May 2008 VA knee compensation 
examination opined that that the Veteran's degenerative joint 
disease (DJD) of the left knee is likely a result of aging 
and less likely as not related to his service.  The opinion 
stated there is no documentation of a specific event in the 
military or documentation of injury to the Veteran's left 
knee at the time of his shrapnel injury.  But this 
examination opinion failed to consider that, even if there is 
no official record of the incident, the Veteran's contention 
of a combat injury to his left knee from a rocket explosion 
must legally be presumed due to his combat status.  Thus, the 
May 2008 VA examiner's opinion relied on a faulty premise, 
that there was no injury in service.  The combat presumption 
assumes there was, however.

In a similar vein, the VA eye examinations and opinions are 
also inadequate.
The May 2008 VA examiner diagnosed the Veteran with an eye 
disorder of atrophic patch macula (scar) of the right eye and 
proceeded to opine that it is unlikely this disorder is 
related to the Veteran's injury in service.  The March 2009 
VA eye examination then affirmed the opinion of the prior May 
2008 examination.  Importantly, though, the May 2008 and 
March 2009 VA eye examinations and opinions failed to concede 
the Veteran's contentions of an in-service shrapnel injury to 
his eye from a rocket explosion, because it was not 
documented in his service treatment records (STRs).  As such, 
these opinions are defective because, they, too, relied on a 
faulty premise that there was no relevant injury in service.  
The combat presumption assumes there was, however.

Consequently, the exact nature and etiology of the Veteran's 
right eye and left knee disorders remain unclear.  Further 
medical comment is necessary and should take into account 
that, absent clear and convincing evidence to the contrary, 
it is presumed he sustained injuries to his right eye and 
left knee in combat, as alleged.  This is not to say that he 
necessarily now has residual disability, only that the 
premise of the opinions concerning whether he does must at 
least acknowledge his injuries in service as factually 
established.



Accordingly, these remaining claims are REMANDED for the 
following additional development and consideration:

1.	Schedule the Veteran for ophthalmologic and 
orthopedic compensation examinations.  The claims 
file, including a complete copy of this remand, 
must be reviewed by the examiners for the 
Veteran's pertinent medical and other history.  
The orthopedic examiner should describe all 
symptoms, clinical findings, and diagnosis of any 
current left knee disorder and should indicate 
whether it is at least as likely as not (50 
percent probability or greater) that any current 
left knee disorder is related to an in-service 
injury to his left knee from a rocket explosion, 
conceded by the Board due to his combat Veteran 
status.  The ophthalmologic examiner should 
describe all symptoms and clinical findings and 
should indicate whether it is at least as likely 
as not (50 percent probability or greater) that 
any current right eye disorder is related to an 
in-service injury to his right eye from a rocket 
explosion, conceded by the Board due to his combat 
Veteran status.  All opinions should be supported 
by adequate rationale.  

2.	Then readjudicate the claims in light of any 
additional evidence.  If the claims are not 
granted to the Veteran's satisfaction, send him an 
SSOC and give him an opportunity to respond to it 
before returning the file to the Board for further 
appellate consideration.

The Veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


